DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-20 are pending. Claim 20 is withdrawn from consideration as non-elected invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al. (US 2014/0107723), hereinafter “Hou”.
Re Claim 1, Hou discloses an implantable medical device comprising: 
a plurality of electrodes comprising: 
a tissue-piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to at least one of deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart (para. [0018], A second electrode 
a right atrial electrode positionable within the right atrium to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium); 
a therapy delivery circuit operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart (fig. 3A, controller 320, para. [0080], the LIMD 300 includes a controller 320, within the housing 302 to cause the charge storage unit 324 to deliver activation pulses through each of the electrodes 310-312); 
a sensing circuit operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart (fig. 3A, sensing circuit 322, para. [0079], The LIMD 300 includes a charge storage unit 324 and sensing circuit 322 within the housing 302. The sensing circuit 322 senses intrinsic activity); and 

monitor electrical activity of the right atrium using the right atrial electrode (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response); and 
deliver atrioventricular synchronous pacing using at least the tissue- piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to pace one or both ventricles based on the monitored electrical activity of the right atrium (para. [0018], A second electrode is provided at a second position on the base and extending outward such that, when the device is implanted in the local chamber, the second electrode engages wall tissue at a distal activation site within the conduction network of the adjacent chamber; para. [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV; para. [0080], activate pulses through each of the electrodes 310-312 in a synchronous manner; para. [0089], LIMD 400 senses and deliver stimulus pulses in the local chamber and the adjacent chamber; para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response)).  
Re Claim 2, Hou discloses delivering atrioventricular synchronous pacing further comprises using the right atrial electrode to pace the right atrium (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0080], activate pulses through each of the electrodes 310-312 in a synchronous manner).  
Re Claim 3, Hou discloses delivering atrioventricular synchronous pacing using at least the tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to pace one or both ventricles based on the monitored electrical activity of the right atrium comprises: sensing an atrial event within the monitored electrical activity of the right atrium (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV); and delivering a pace to one or both ventricles in response to the sensed atrial event (para. [0017], [0083], [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV, para. [0089], LIMD 400 senses and deliver stimulus pulses in the local chamber and the adjacent chamber; para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response)).  
Re Claim 4, Hou discloses delivering the pace to one or both ventricles in response to the sensed atrial event comprises delivering the pace to one or both ventricles (para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity 820 responds by adjusting the various pacing parameters (such as rate, AV Delay, V-V Delay, etc.) at which the atrial and ventricular pacing pulses are administered).  
Re Claim 5, Hou discloses that the controller is further configured to: 
monitor electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium using the tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body (para. [0089], LIMD 400 senses and deliver stimulus pulses in the local chamber and the adjacent chamber); 
sense a ventricular event within the monitored electrical activity from using the tissue-piercing electrode (para. [0018], [0088], A second electrode is provided at a second position on the base and extending outward such that, when the device is implanted in the local chamber, the second electrode engages wall tissue at a distal activation site within the conduction network of the adjacent chamber; fig. 4A, para. [0089], The LIMD 400 also includes an elongated cathode electrode 412 that is used for delivering stimulus pulses and for sensing electrical activity in the conduction network of the adjacent chamber 414 (e.g., the ventricle).); and 
withhold delivering the pace to one or both ventricles in response to sensing the ventricular event within the monitored electrical activity from using the tissue-piercing electrode (para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response).  
Re Claim 6, Hou discloses that the controller is further configured to detect atrial fibrillation (para. [0133] discloses detecting atrial fibrillation) and initiate a single chamber pacing mode (para. [0082], [0083] discloses atrial pacing, ventricular pacing).  
Re Claim 7, Hou discloses that the controller is further configured to receive a trigger from a separate medical device in a triggered pacing mode (para. [0141], The LIMD 800 can further include one or more physiologic sensors 870. Such sensors are commonly referred to as “rate-responsive” sensors because they are typically used to adjust pacing stimulation rates according to the exercise state of the patient).  
Re Claim 9, Hou disclose a housing extending from a proximal end region to a distal end region (fig. 3A, para. [0072], a housing 302), 
wherein the right atrial electrode is leadlessly coupled to the housing (para. [0073], the outer electrodes 310, 311, fig. 3A, 3B, fig. 4A) and the tissue-piercing electrode is leadlessly coupled to the distal end region of the housing (para. [0074], the second or inner electrodes 312, where the inner electrode 312 extends a majority of the way through the wall tissue (e.g. septum) until reaching tissue of interest near the adjacent chamber wall. Figs. 3A, 3B, fig. 4A), 
wherein the therapy delivery circuit, the sensing circuit, and the controller are located within the housing (para. [0079], fig. 3A).  
Re Claim 10, Hou discloses a fixation member that extends from the housing, the fixation member being configured to pierce into the myocardium, wherein the fixation member extends from the distal end region of the housing toward a distal tip of the tissue-piercing electrode (para. [0089], fig. 4A, spikes 410, 411) used to fixate the LIMD 400).  
Re Claim 19, Hou discloses an implantable medical device comprising: 
a housing extending from a proximal end region to a distal end region (para. [0072], fig. 3A, proximal base 304, which reads on “distal end region”, distal top end 306, which reads on “proximal end region”); 

a tissue-piercing electrode leadlessly coupled to the distal end region of the housing and implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart (para. [0072], [0073], fig. 3A, electrode 312 is on base 304, which is on the distal end region of the housing; para. [0018], A second electrode is provided at a second position on the base and extending outward such that, when the device is implanted in the local chamber, the second electrode engages wall tissue at a distal activation site within the conduction network of the adjacent chamber, the RA being the local chamber, and the LV being the adjacent chamber as shown in fig. 3c; para. [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV; para. [0089], fig. 4A discloses that the LIMD also includes an elongated cathode electrode 412 that is used for delivering stimulus pulses and for sensing electrical activity in the conduction network of the adjacent chamber 414, e.g., the ventricle), and 
a right atrial electrode leadlessly coupled to the housing and positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium); 
a therapy delivery circuit within the housing operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart (fig. 3A, controller 320, para. [0080], the LIMD 300 includes 
a sensing circuit within the housing operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart (fig. 3A, sensing circuit 322, para. [0079], The LIMD 300 includes a charge storage unit 324 and sensing circuit 322 within the housing 302. The sensing circuit 322 senses intrinsic activity); and 
a controller comprising processing circuitry within the housing operably coupled to the therapy delivery circuit and the sensing circuit (fig. 3A, controller 320, para. [0080], [0082], [0083]); para. [0129], microcontroller including microprocessor), the controller configured to: 
monitor electrical activity of the right atrium using the right atrial electrode (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response)); and 
deliver atrioventricular synchronous pacing using at least the tissue- piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to pace one or both ventricles based on the monitored electrical activity of the right atrium (para. [0018], A second electrode is provided at a second position on the base and extending outward such that, when the device is implanted in the local chamber, the second electrode engages wall tissue at a distal activation site within the conduction 
Re Claim 14, Hou discloses a method comprising: 
monitoring activity of the right atrium of a patient's heart using a right atrial electrode or a right atrial motion detector (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response); and 
delivering atrioventricular synchronous pacing using at least a tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body comprising pacing one or both ventricles using at least the tissue-piercing electrode based on the monitored activity of the right atrium (para. [0018], A second electrode is provided at a second position on the base and extending outward such that, when the device is implanted in the local chamber, the second electrode engages wall tissue at a distal activation site within the conduction network of the adjacent chamber; para. [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV; para. [0080], activate pulses through each of the electrodes 310-312 in a 
Re Claim 15, Hou discloses that delivering atrioventricular synchronous pacing to the atrium using the right atrial electrode (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30).  
Re Claim 16, Hou discloses that pacing one or both ventricles using at least the tissue-piercing electrode based on the monitored electrical activity of the right atrium comprises: sensing an atrial event within the monitored electrical activity of the right atrium (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium); and delivering a pace to one or both ventricles in response to the sensed atrial event (para. [0018], A second electrode is provided at a second position on the base and extending outward such that, when the device is implanted in the local chamber, the second electrode engages wall tissue at a distal activation site within the conduction network of the adjacent chamber; para. [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV; para. [0017], [0083], [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV, para. [0089], LIMD 400 senses and deliver stimulus pulses in the local chamber and the adjacent chamber; para. [0082], Dual response (i.e., any 
Re Claim 17, Hou discloses delivering the pace to one or both ventricles in response to the sensed atrial event comprises delivering the pace to one or both ventricles (para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response) after a selected A-V time period has elapsed from the sensed atrial event (para. [0080], discloses initiating activation in different branches of the hearts conductive network in a time relation that corresponds to the normal hemodynamic timers (e.g. AV delay), [0141], The microcontroller 820 responds by adjusting the various pacing parameters (such as rate, AV Delay, V-V Delay, etc.) at which the atrial and ventricular pacing pulses are administered).  
Re Claim 18, Hou discloses monitoring electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium using the tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body (para. [0089], LIMD 400 senses and deliver stimulus pulses in the local chamber and the adjacent chamber); 
sensing a ventricular event within the monitored electrical activity from using the tissue-piercing electrode (para. [0018], [0088], A second electrode is provided at a second position on the base and extending outward such that, when the device is implanted in the local chamber, the second electrode engages wall tissue at a distal activation site within the conduction network of the adjacent chamber; fig. 4A, para. [0089], The LIMD 400 also includes an elongated cathode electrode 412 that is used for delivering stimulus pulses and for sensing electrical activity in the conduction network of the adjacent chamber 414 (e.g., the ventricle).); and 
withholding delivery of the pace to one or both ventricles in response to sensing the ventricular event within the monitored electrical activity from using the tissue-piercing electrode (para. [0082], Dual .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2014/0107723), hereinafter “Hou”, in view of Kroll et al. (US 2012/0089214), hereinafter “Kroll”.
Re Claim 8, Hou discloses the claimed invention substantially as set forth in claim 1. 
Hou is silent regarding the controller is further configured to deliver pacing in an asynchronous pacing mode.   
However, Kroll discloses an implantable cardiac stimulation device with a housing, wherein the therapy delivery circuit, the sensing circuit, and the controller are located within the housing (para. [0024], [0028], [0025], [0036], stimulation device 10 is a programmable microcontroller 60 and includes sensing circuit 82, 84, pulse generator 70, ventricular pulse generators 72, shocking circuit 116). 

a tissue-piercing electrode to at least one of deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart (para. [0020], fig. 1, left ventricular tip electrode 26 coupled to the device 10 via lead 24), and 
a right atrial electrode positionable within the right atrium to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart (para. [0019], fig. 1, atrial tip electrode 22 coupled to the stimulation device 10 via an implantable right atrial lead 20).
Kroll teaches that controller is further configured to deliver pacing in an asynchronous pacing mode (para. [0037]) for treatment of fibrillation. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hou, by configuring the controller to deliver pacing in an asynchronous pacing mode, as taught by Kroll, for the purpose of treatment of fibrillation (para. [0037]). 
Re Claim 12, Hou discloses the claimed invention substantially as set forth in claim 1. 
Hou further discloses a housing, wherein the therapy delivery circuit, the sensing circuit, and the controller are located within the housing (fig. 3A, para. [0079], [0080] discloses that charge storage unit, sensing circuit, and controller are within the housing 302). 
Hou is silent regarding 83 of 88Attorney Docket No. C00019183.US01 (0134.000999US01)a first lead coupled to and extending from the housing to a first distal end region; and a second lead coupled to and extending from the housing to a second distal end region, wherein the tissue-piercing electrode is coupled to the first distal end region of the first lead, 
wherein the right atrial electrode is coupled to the second distal end region of the second lead.  
	However, Kroll discloses an implantable cardiac stimulation device with a housing, wherein the therapy delivery circuit, the sensing circuit, and the controller are located within the housing (para. 
Kroll disclose a plurality of electrodes comprising: 
a tissue-piercing electrode to at least one of deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart (para. [0020], fig. 1, left ventricular tip electrode 26 coupled to the device 10 via lead 24), and 
a right atrial electrode positionable within the right atrium to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart (para. [0019], fig. 1, atrial tip electrode 22 coupled to the stimulation device 10 via an implantable right atrial lead 20).
Kroll teaches a first lead coupled to and extending from the housing to a first distal end region (para. [0019], [0020], fig. 1, leads 20, 24); and 
a second lead coupled to and extending from the housing to a second distal end region (para. [0019], [0020], fig. 1, leads 20, 24), 
wherein the tissue-piercing electrode is coupled to the first distal end region of the first lead (para. [0020], fig. 1, left ventricular tip electrode 26 coupled to the device 10 via lead 24), 
wherein the right atrial electrode is coupled to the second distal end region of the second lead (para. [0019], fig. 1, atrial tip electrode 22 coupled to the stimulation device 10 via an implantable right atrial lead 20).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hou’s device and electrodes and connections between the device and the electrodes, by including a first lead coupled to and extending from the housing to a first distal end region; and a second lead coupled to and extending from the housing to a second distal end region, wherein the tissue-piercing electrode is coupled to the first distal end region of the first lead, wherein the right atrial 
Re Claim 13, Hou discloses the claimed invention substantially as set forth in claim 1. 
Hou further discloses a housing, wherein the therapy delivery circuit, the sensing circuit, and the controller are located within the housing (fig. 3A, para. [0079], [0080] discloses that charge storage unit, sensing circuit, and controller are within the housing 302). 
Hou further discloses that the plurality of electrodes further comprise a right ventricular electrode to deliver cardiac therapy to or sense electrical activity of the right ventricle of the patient's heart (para. [0016], [0020], LIMD stimulates and senses the right atrium (RA) and right ventricle (RV) chambers, even though it is entirely located in the RA.). 
Hou is silent regarding 
a first lead coupled to and extending from the housing to a first distal end region; 
a second lead coupled to and extending from the housing to a second distal end region; and 
a third lead coupled to and extending from the housing to a third distal end region, 

However, Kroll discloses an implantable cardiac stimulation device with a housing, wherein the therapy delivery circuit, the sensing circuit, and the controller are located within the housing (para. [0024], [0028], [0025], [0036], stimulation device 10 is a programmable microcontroller 60 and includes sensing circuit 82, 84, pulse generator 70, ventricular pulse generators 72, shocking circuit 116). 
Kroll disclose a plurality of electrodes comprising: 
a tissue-piercing electrode to at least one of deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart (para. [0020], fig. 1, left ventricular tip electrode 26 coupled to the device 10 via lead 24), and 
a right atrial electrode positionable within the right atrium to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart (para. [0019], fig. 1, atrial tip electrode 22 coupled to the stimulation device 10 via an implantable right atrial lead 20). 
Kroll teaches a first lead coupled to and extending from the housing to a first distal end region (para. [0019], [0020], fig. 1, leads 20, 24); and 
a second lead coupled to and extending from the housing to a second distal end region (para. [0019], [0020], fig. 1, leads 20, 24), 
a third lead coupled to and extending from the housing to a third distal end region (para. [0021], fig. 1, right ventricular lead 30),
wherein the plurality of electrodes further comprise a right ventricular electrode to deliver cardiac therapy to or sense electrical activity of the right ventricle of the patient's heart coupled to the third distal end region of the third lead (para. [0021], fig. 1, right ventricular tip electrodes 32, a right 
wherein the tissue-piercing electrode is coupled to the first distal end region of the first lead (para. [0020], fig. 1, left ventricular tip electrode 26 coupled to the device 10 via lead 24), 
wherein the right atrial electrode is coupled to the second distal end region of the second lead (para. [0019], fig. 1, atrial tip electrode 22 coupled to the stimulation device 10 via an implantable right atrial lead 20).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hou’s device and electrodes and connections between the device and the electrodes, by including a first lead coupled to and extending from the housing to a first distal end region; a second lead coupled to and extending from the housing to a second distal end region; and a third lead coupled to and extending from the housing to a third distal end region, wherein the right ventricular electrode is coupled to the third distal end region of the third lead, wherein the tissue-piercing electrode is coupled to the first distal end region of the first lead, wherein the right atrial electrode is coupled to the second distal end region of the second lead, as taught by Kroll, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, leadless arrangement of Hou and Kroll’s lead connection between electrodes and the device perform the same general and predictable function, the predictable function being sensing and delivering therapy to right atrium and left ventricle. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Hou’s leadless arrangement by replacing it with Kroll’s lead connection. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2014/0107723), hereinafter “Hou”, in view of Kroll et al. (US 2012/0089214), hereinafter “Kroll”, and Ross et al. (US 2005/0288720), hereinafter “Ross”.
Re Claim 11, Hou discloses the claimed invention substantially as set forth in claim 1. 
	Hou discloses a housing, wherein the therapy delivery circuit, the sensing circuit, and the controller are located within the housing (fig. 3A, para. [0079], [0080] discloses that charge storage unit, sensing circuit, and controller are within the housing 302). 
	Hou is silent regarding a lead coupled to and extending from the housing to a distal end region, wherein the tissue-piercing electrode and the right atrial electrode are coupled to the distal end region of the lead.  
	 However, Kroll discloses an implantable cardiac stimulation device with a housing, wherein the therapy delivery circuit, the sensing circuit, and the controller are located within the housing (para. [0024], [0028], [0025], [0036], stimulation device 10 is a programmable microcontroller 60 and includes sensing circuit 82, 84, pulse generator 70, ventricular pulse generators 72, shocking circuit 116). 
Kroll disclose a plurality of electrodes comprising: 
a tissue-piercing electrode to at least one of deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart (para. [0020], fig. 1, left ventricular tip electrode 26 coupled to the device 10 via lead 24), and 
a right atrial electrode positionable within the right atrium to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart (para. [0019], fig. 1, atrial tip electrode 22 coupled to the stimulation device 10 via an implantable right atrial lead 20). 

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hou’s device and electrodes and connections between the device and the electrodes, to include leads coupled to and extending from the housing to a distal end region, wherein the tissue-piercing electrode and the right atrial electrode are coupled to the distal end region of the lead, as taught by Kroll, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, leadless arrangement of Hou and Kroll’s lead connection between electrodes and the device perform the same general and predictable function, the predictable function being sensing and delivering therapy to right atrium and left ventricle. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Hou’s leadless arrangement by replacing it with Kroll’s lead connection. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
	Kroll uses a multiple leads to connect the electrodes and the housing. 
	Kroll is silent regarding a lead coupled to and extending from the housing to a distal end region, wherein the tissue-piercing electrode and the right atrial electrode are coupled to the distal end region of the lead. 
	Ross discloses an implantable pacemaker and teaches that multiple electrodes may either be connected to the pacemaker by a single lead or separate leads for each electrode (para. [0025]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hou as modified by Kroll, by configuring a lead coupled to and extending from the housing to a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Vynn Huh, June 5, 2021Examiner, Art Unit 3792  



/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792